Plaintiff in error, W.P. Cardin, was convicted on a charge that he did have possession of five gallons of whisky, with the unlawful intention to barter, sell, give away, or otherwise furnish the same, and was sentenced to pay a fine of $200 and be confined in the county jail for a period of six months. From the judgment an appeal was taken by filing in this court, on June 25, 1923, a petition in error with case-made. No brief has been filed, *Page 111 
and, when the case was called for final submission, no appearance was made on behalf of the plaintiff in error. Finding nothing in the record to indicate that the plaintiff in error did not have a fair trial, the judgment is affirmed.